                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

UNITED STATES OF AMERICA

        v.                                          Case No.: 4:18-CR-00032-CDL-MSH-1

MARQUITA TOOMBS




                        ORDER ON MOTION FOR CONTINUANCE


       Defendant Marquita Toombs has moved the Court to continue the pre-trial hearing of her

case, presently scheduled for January 24, 2019.    The Government does not oppose this motion.

Additional time is needed for pretrial investigation and to enter into plea negotiations between the

defendant and government if warranted. The Court finds that it is in the interests of justice to

allow the parties to complete investigation and to explore possible plea negotiations and that these

interests outweigh the interest of Defendant and the public in a speedy trial.   Failure to grant a

continuance would deny counsel reasonable time for effective preparation and could result in a

miscarriage of justice.     Accordingly, Defendant’s Motion for Continuance [Doc. 30] is

GRANTED, and it is hereby ordered that this case shall be continued until the Court’s next trial

calendar. The delay occasioned by this continuance shall be deemed excludable pursuant to the

provisions of the Speedy Trial Act, 18 U.S.C. Section 3161.

                       It is SO ORDERED, this 4th day of January 2019.


                                              s/Clay D. Land
                                              HONORABLE CLAY D. LAND
                                              UNITED STATES DISTRICT COURT
